Citation Nr: 9934833	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  90-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, on 
a direct basis.

2.  Entitlement to service connection for a back disorder as 
secondary to a left foot disorder.

3.  Entitlement to service connection for a neck disorder, on 
a direct basis.

4.  Entitlement to service connection for a neck disorder as 
secondary to a left foot disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1956 and from August 1963 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1989 and March 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board remanded this case to the RO in July 1990, June 
1992, September 1994, and May 1997.  The case was most 
recently returned to the Board in April 1999.

In March 1997 and in September 1999, the veteran appeared and 
testified at a personal hearing before two different members 
of the Board.  At the second hearing, he requested that the 
undersigned member of the Board render the decision in his 
appeal.  



FINDINGS OF FACT

1.  The evidence is in equipoise on the issues of whether 
current neck and back disorders are related to inservice 
injuries to the veteran's neck and back and/or to a service-
connected left foot disability.

2.  The veteran does not have hearing loss disability in the 
right ear, under VA standards.

3.  The veteran has hearing loss disability in the left ear, 
under VA standards.


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  Service connection for a back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310(a).

3.  Service connection for hearing loss in the right ear is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.385 (1999).

4.  Service connection for hearing loss in the left ear is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neck and Back

Initially, the Board notes that the veteran's claims of 
entitlement to service connection for disorders of the back 
and neck are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts with regard to those issues have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Secondary 
service connection may also be granted for the degree to 
which a nonservice-connected disorder is aggravated by a 
service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In the veteran's case, there are conflicting opinions by 
health care professionals on the question of whether current 
back and neck disorders are related to injuries during the 
veteran's period of active service and/or to a service-
connected left foot disorder.

In February 1996, VA X-rays of the cervical and lumbosacral 
segments of the spine showed mild degenerative changes.  At a 
VA spine examination in February 1996, the veteran indicated 
that he often had muscle spasms, but he was having a good day 
due to warm weather.  On examination, range of motion of the 
cervical and lumbosacral spine was restricted, without 
objective signs of pain on motion.  The veteran stated that 
his chiropractor was of the view that his lower back disorder 
was related to his service-connected left foot disorder, 
because he favored his left foot.  The diagnoses were 
cervical pain with mild degenerative joint disease and low 
back pain with mild degenerative joint disease.  The examiner 
was of the opinion that the veteran's left foot problems had 
had no effect on his lumbar or cervical spine.

In June 1997, Michael C. Porter, DPM, a private podiatrist, 
who was treating the veteran, reported that the veteran gave 
a history of back problems ever since he injured his left 
foot in a rough parachute jump landing in service in 1973.  
Dr. Porter noted that the veteran had an abnormal gait and, 
also, lower back and cervical area pain.  Diagnoses included 
old fracture injuries to the left foot and hallux limitus of 
the left foot.  Dr. Porter offered an opinion that all of the 
veteran's conditions (left foot, back, and neck) were 
related, and that hallux limitus of the left foot was a 
primary cause of his low back pain.

In July 1997, John J. Dudley, DC, a chiropractor, reported 
that he had been treating the veteran since 1987.  Diagnoses 
included:  Cervical myofascitis, kyphosis, and disc 
degeneration; and chronic lumbar sprain/strain, with L4-5 
disc compression.

At a VA spine examination in October 1997, the veteran gave a 
history of an injury to the low back in service when he fell 
into a hole and an injury to the neck in service while riding 
in a truck.  On examination, there was limitation of motion 
of the lumbosacral and cervical segments of the spine.  X-
rays showed post-traumatic osteoarthritic changes of the 
cervical and lumbosacral spine.  The examiner offered an 
opinion that cervical and lumbosacral spine injuries were not 
related to or aggravated by a fracture of the left foot.

In October 1998, Dr. Porter, the podiatrist, stated that:  He 
was sorry that VA did not accept his opinion; however, he 
stood by what he had said.

In October 1998, Dr. Dudley, the chiropractor, stated that it 
was obvious that the veteran's neck and back disabilities 
were incurred in service many years ago and were related to 
physical trauma from jerking motions and from heavy objects 
hitting his neck, shoulders, and back while he was serving in 
tanks and amphibious vehicles in the Marine Corps.  Also, the 
veteran had shown Dr. Dudley a news report that the Marine 
Corps had men perform sit-ups improperly for many years, 
causing neck and back injuries.  Dr. Dudley stated that the 
kind of injuries the veteran sustained in service could only 
mean that he suffered compression injuries to the cervical 
and lumbar areas.

When, after consideration of all evidence and material of 
record in a case with respect to benefits under laws 
administered by VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the 

determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In the instant case, the Board finds that the competent 
evidence of record is in relative equipoise on the issues of 
whether the veteran's current neck and back 
disorders are related to inservice injuries to the neck and 
back, or to his service-connected left foot disability.  The 
benefit of the doubt must, by statute, be given to the 
veteran, and that, therefore, entitlement to service 
connection for a neck disorder and a back disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.310(a).

II.  Hearing Loss

In the decision-remand of May 1997, the Board granted service 
connection for tinnitus as related to acoustic trauma in 
service and implicitly found that:  The veteran's claims for 
service connection for bilateral hearing loss were well 
grounded; and current bilateral hearing loss is related to 
acoustic trauma during service.  The remaining issue to be 
decided was whether the hearing status of each ear involved 
hearing loss disability, under VA standards.

Applicable regulations provide that, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In March 1998, the veteran underwent a VA audiological 
examination.  Pure tone 

thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
30
LEFT
105+
105+
105+
105+

Speech recognition was 94 percent in the right ear and 0 
percent in the left ear.

The examiner reported that hearing in the right ear was 
within normal limits and the veteran had profound 
sensorineural hearing loss in the left ear.

The veteran submitted a report of audiological evaluation at 
a service department hospital in September 1998.  That report 
does not, the Board finds, contain sufficient information 
from the audiologist to contradict the findings of the VA 
examination in March 1998.

The Board concludes that service connection is established at 
this time for hearing loss in the left ear, but not for 
hearing loss in the right ear, as the veteran currently has 
hearing loss disability, under VA standards, in the left ear 
but not in the right ear.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.385.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for hearing loss 
in the right ear, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a neck disorder is granted.   

Service connection for a back disorder is granted.  

Service connection for hearing loss in the left ear is 
granted.  

Service connection for hearing loss in the right ear is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

